OR637 - p Peaedincbenty ORO Aleik Gt Ebi Darcttié SdnilaGn Piéae/ 219 ae :24 DI23 PRAGSEVO0S4 PB

IN THE COMMON PLEAS COURT OF FRANKLIN COUNTY, OHIO

CIVIL DIVISION
William A. Martin
918 Studer Ave.
Columbus, Ohio 43206
Case No.

Plaintiff :
vs : Judge
Loews Home Centers, LLC.
3616 E. Broad St.
Columbus, Ohio 43213

Defendant

COMPLAINT

Now comes the Plaintiff, by and through Counsel James E. L. Watson and for his

complaint against the Defendant, allege and states as follows:

FIRST CAUSE OFACTION

Plaintiff, William A. Martin was, at all times a relevant, resident of Franklin County , Ohio,
whose last known residence was, 918 Studer Ave., Columbus, Oh. 43206. Defendant, Loews
Home Centers LLC. was, at all times a relevant, registered LLC. in the State of Ohio, whose last
known business address was 3616 E. Broad St., Columbus, Ohio 43213.

1) Plaintiff, William A. Martin was driving his vehicle when he was struck by the operator of a
Loews freight liner conventional 6X2 truck, Osvaldo Luis Rivera Mangual.

2) The Defendant negligently caused the collision, by not paying attention to the other traffic,

heading northbound on Lockbourne Rd. as he attempted to turn right onto E. Whittier St.

3) The Plaintiff was behind the Defendant in the proper turning lane also attempting to turn right
OF637 - pp Case RCbeHty-OR Boek Gt EPWtDotthe Sdriiawndas/ 20 Pate: 24 123 ARALSEV0034224

4) The defendant made a wide right turn since he was driving a large freight liner conventional
6X2 truck. Plaintiff then made the right turn inside of Defendant and both vehicles struck each

other during the turn

5) That all the events hereinafter stated occurred in Franklin County, Ohio on or about

01/29/2018.

6) That immediately prior to and at the same time of the occurrence to be hereinafter
described, the Plaintiffs were in the exercise of ordinary care for their own safety and the

safety of others, and for the safety of his property and for that of others.

7) That the Defendant’s Loews Home Centers LLC. and Osvaldo Luis Rivera Mangual did
negligently and violently strike William A. Martin in his automobile.

8) That as a direct and proximate result of said neglect by the Defendant’s Loews Home Centers
LLC. and Osvaldo Luis Rivera Mangual, Plaintiff, William A. Martin
suffered severe injuries.

SECOND CAUSE OF ACTION

9) Plaintiff's incorporate by reference each and every prior subsequent allegation of this
complaint as fully restated herein. That by reason of the aforementioned injuries, the Plaintiff
was hindered from attending to his usual affairs. The Plaintiff was compelled to expend and/or
become liable for great sums of money for hospital and medical services, extensive rehabilitation
care and attention in trying to seek treatment for Plaintiff William A. Martin’s injuries.

Wherefore, Plaintiff William A. Martin, prays for judgment in his favor and against the
Defendant’s in excess of $25,000.00 plus interest as follows:
A. As compensation for pain, suffering, disability, and
diminished ability to apply themselves to productive and
recreational activities as the Court and jury shall find to be
compensatory;
B. As reimbursement for medical expenses and other out of

pocket expenses, such as sums as the Court and Jury shall
0637 - E of catsdinabtnty Ome Cledk GF ESAS stake SCoritadh Cidas/ 2618 ape 23 DLS PINANGEVD0Sa LD

find to be compensatory;
C. Plaintiff’s cost of suit
D. Any other and further relief that the Court deems

appropriate.

DEMAND FOR JURY TRIAL
Plaintiff's demands a jury of eight(8) to hear all issues in this matter.

Respectfully Submitted,

/s/ James E. L. Watson

James E. L. Watson, Esq. (0039585)
Counsel for the Plaintiff

1247 S. High St. Columbus, Ohio 43206
614.443.1221 Phone

614.443 0034 Fax
